 Case 3:18-cv-00899-REP Document 37 Filed 07/02/19 Page 1 of 2 PageID# 1071



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

JAVIER TAPIA                                 )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )              Case No.: 3:18-cv-899
                                             )
                                             )
MICHAEL RAO, et al.                          )
                                             )
       Defendants.                           )


                                NOTICE OF CORRECTION

       The Plaintiff, Javier Tapia, by counsel, gives notice that he is filing herewith a corrected

Exhibit 9 to his Memorandum in Opposition to the Defendants’ Motion for Summary Judgment,

to be used in lieu of the placeholder Exhibit 9 filed with that Memorandum.

                                             Respectfully submitted,

                                             JAVIER TAPIA

                                             By Counsel

                                             ___/s/_Blackwell N. Shelley, Jr._______
                                             Blackwell N. Shelley, Jr. (VSB # 28142)
                                             Tim Schulte (VSB # 41881)
                                             Shelley Cupp Schulte, P.C.
                                             2020 Monument Avenue, First Floor
                                             Richmond VA 23220
                                             (804) 644-9700
                                             (804) 278-9634 [fax]
                                             shelley@scs-work.com
                                             schulte@scs-work.com

                                                        /s/__________________
                                             Timothy E. Cupp (VSB # 23017)
                                             Shelley Cupp Schulte, P.C.
                                             1951 Evelyn Byrd Avenue, Suite D
                                             Harrisonburg, VA 22803

                                                 1
 Case 3:18-cv-00899-REP Document 37 Filed 07/02/19 Page 2 of 2 PageID# 1072



                                              (540) 432-9988
                                              (804) 278-9634 [fax]
                                              cupp@scs-work.com

                                              ____________/s/___________________
                                              Rodney A. Smolla (VSB # 32768)
                                              4601 Concord Pike
                                              Wilmington, Delaware 19803
                                              (864) 373-3882
                                              (804) 278-9634 [fax]
                                              rodsmolla@gmail.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of July, 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

Kevin D. Holden, Esquire
Lindsey A. Strachan, Esquire
David E. Nagle, Esquire
Jackson Lewis P.C.
P.O. Box 85068
Richmond, VA 23285
kevin.holden@jacksonlewis.com
lindsey.strachan@jacksonlewis.com
david.nagle@jacksonlewis.com


                                              _______/s/ ______________________
                                              Blackwell N. Shelley, Jr. (VSB # 28142)
                                              Shelley Cupp Schulte, P.C.
                                              2020 Monument Avenue, First Floor
                                              Richmond VA 23220
                                              (804) 644-9700
                                              (804) 278-9634 [fax]
                                              schulte@scs-work.com




                                                 2
